UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 DIAMOND JUNIOR,

               Plaintiff,

        v.                                              18-CV-1014
                                                        DECISION AND ORDER
 ERIE COUNTY MEDICAL CENTER
 CORPORATION,

               Defendant.



       On September 14, 2018, the pro se plaintiff, Diamond Junior, commenced this

action, alleging discrimination by her former employer. Docket Item 1. On October 18,

2018, this Court referred this case to United States Magistrate Judge Jeremiah J.

McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 6.

On May 3, 2019, the defendant moved to dismiss the amended complaint, Docket

Item 30; on May 24, 2019, Junior responded, Docket Item 34; and on June 5, 2019, the

defendant replied, Docket Item 35. On August 19, 2019, Judge McCarthy issued a

Report and Recommendation ("R&R") finding that the defendant's motion should be

granted in part and denied in part. Docket Item 37. The parties did not object to the

R&R, and the time to do so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to grant the defendant's motion in part and deny it

in part.

         For the reasons stated above and in the R&R, the defendant's motion to dismiss,

Docket Item 30, is GRANTED in part and DENIED in part. Specifically, it is “granted to

the extent that it seeks dismissal of [the] plaintiff’s Title VII claims for disparate

treatment, hostile work environment, and constructive discharge for alleged conduct

occurring prior to September 2017, retaliation claims under Title VII and the NYSHRL,

and failure to hire claims under Title VII and the NYSHRL, but otherwise” is denied.

Docket Item 37 at 23. The case is referred back to Judge McCarthy for further

proceedings consistent with the referral order of October 18, 2018, Docket Item 6.



         SO ORDERED.

Dated:         September 9, 2019
               Buffalo, New York



                                                 s/ Lawrence J. Vilardo
                                                LAWRENCE J. VILARDO
                                                UNITED STATES DISTRICT JUDGE




                                               2
